internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi b09-plr-154908-02 date date legend taxpayer taxpayer date trust date year a year date date life_insurance_policy b life_insurance_policy c date d date plr-154908-02 date date e year date date date date year date date date date date year f attorney date attorney date dear this is in response to your letter dated date on behalf of taxpayer and the estate of taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer established the trust an irrevocable_life_insurance_trust for the benefit of taxpayer their children and their children’s descendants plr-154908-02 article ix paragraph a of the trust provides that commencing with the date of taxpayer 2's death the trustee shall pay the annual net_income from the trust in quarterly or other convenient installments but at least annually to taxpayer during her lifetime article ix paragraph b of the trust provides that upon and after the death of taxpayer or upon the death of taxpayer if taxpayer shall not survive him the trustee shall divide the trust estate as then constituted into equal separate shares so as to provide one share for each then living child of taxpayer and one share for the then living descendants collectively of each deceased child of taxpayer article ix paragraph c of the trust provides that the share for the benefit of a living child of taxpayer shall continue in trust as follows the net_income from such trust shall be paid to such child in quarterly or other convenient installments but at least annually throughout the duration of the trust the trustee may also pay to or apply directly for the benefit of such child such sums from the principal of the trust as the trustee deems necessary or advisable to provide for such child’s proper care support maintenance education and welfare when such child has attained the age of twenty-five years the trustee shall distribute to such child one-half of the trust as it then exists when such child has attained the age of thirty years the trustee shall distribute to such child all or any portion of the trust then remaining if such child of taxpayer should die before receiving complete distribution of the trust held for her benefit the trustee shall distribute the balance of her trust to her issue by right of representation or if she should die without issue then to the other living child of taxpayer article ix paragraph d of the trust provides that the share for the benefit of the issue of a deceased child of taxpayer shall be divided into equal shares by right of representation and administered and distributed as follows the share for any such issue who has attained the age of twenty-five years shall be distributed outright to such issue the share for any such issue who has not attained the age of twenty- five years shall be administered in trust until he attains such age and then be distributed outright to him in the meantime the trustee may pay to him or apply for his benefit such sums from the net_income and principal thereof as the trustee deems necessary or advisable to provide for his proper care support maintenance and education if he should die before receiving complete distribution of the trust held for his benefit the trustee shall distribute the balance of such trust to his issue by right of representation but if he shall have died without issue then to his surviving brothers and sisters and the issue of a deceased brother or sister by right of representation on date in year taxpayer transferred dollar_figurea to the trust in year taxpayer made the following transfers to the trust on date taxpayer transferred dollar_figurea to the trust on date taxpayer transferred life_insurance_policy to the trust with a reported value of dollar_figureb at the time of the transfer on date plr-154908-02 taxpayer transferred life_insurance_policy to the trust with a reported value of dollar_figurec at the time of the transfer on date taxpayer transferred dollar_figured to the trust on date taxpayer transferred dollar_figured to the trust on date taxpayer transferred dollar_figurea to the trust and on date taxpayer transferred dollar_figuree to the trust in year taxpayer made the following transfers to the trust on date taxpayer transferred dollar_figured to the trust on date taxpayer transferred dollar_figurea to the trust on date taxpayer transferred dollar_figured to the trust and on date taxpayer transferred dollar_figurea to the trust in year taxpayer made the following transfers to the trust on date taxpayer transferred dollar_figured to the trust on date taxpayer transferred dollar_figurea to the trust on date taxpayer transferred dollar_figured to the trust and on date taxpayer transferred dollar_figurea to the trust on date in year taxpayer transferred dollar_figuref to the trust no gift_tax returns were filed for year year year year and year and no allocation of taxpayer 1's and taxpayer 2's gst exemptions was made for transfers made to the trust in those years at the time the trust was created taxpayer 1's and taxpayer 2's accountant and attorney inadvertently failed to advise them of the need to allocate their gst exemptions for transfers to the trust in date taxpayer and taxpayer requested attorney to review their estate plan attorney discovered that no gift_tax returns had been filed reporting the transfers to the trust and that none of taxpayer 1's or taxpayer 2's gst exemptions had been allocated to the trust for the transfers made to the trust in year year year year and year taxpayer died on date taxpayer and the estate of taxpayer have requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make allocations of taxpayer 1’s and taxpayer 2's respective gst exemptions for the transfers to the trust in year year year year and year and that the allocations shall be made based on the value of the property transferred to the trust as of the respective dates of each of the transfers to the trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor plr-154908-02 sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-154908-02 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and the estate of taxpayer are granted an extension of time of days from the date of this letter to make allocations of taxpayer 1’s and taxpayer 2's available gst exemptions with respect to the transfers to the trust in year year year year and year the allocations will be effective as of the dates of the respective transfers to the trust and the gift_tax values of the transfers to the trust will be used in determining the amount of gst_exemption to be allocated to the trust these allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trust plr-154908-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and the estate of taxpayer this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
